UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7368


JOSEPH MATTHEW SMITH,

                Plaintiff - Appellant,

          v.

WENDY SHARPE, Nurse; JAMES KAY, Doctor;         W.F.   MCFADDEN,
Doctor; R.L. NEVILLE, Doctor; JON OZMINT,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Aiken.     Terry L. Wooten, District Judge.
(1:09-cv-01482-TLW)


Submitted:   January 18, 2011             Decided:   January 27, 2011


Before NIEMEYER, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph Matthew Smith, Appellant Pro Se.    Janet Brooks Holmes,
Daniel Roy Settana, Jr., MCKAY, CAUTHEN, SETTANA & STUBLEY, PA,
Columbia, South Carolina; Bradford Cary Andrews, Samuel F.
Arthur, III, AIKEN, BRIDGES, NUNN, ELLIOTT & TYLER, PA,
Florence, South Carolina, for Appellees


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Joseph      Matthew   Smith       appeals   the    district     court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                        We

have     reviewed    the    record   and       find     no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     Smith v. Sharpe, No. 1:09-cv-01482-TLW (D.S.C. Sept. 13,

2010).     We dispense with oral argument because the facts and

legal    contentions     are   adequately       presented     in   the    materials

before    the   court    and   argument       would   not    aid   the   decisional

process.

                                                                           AFFIRMED




                                          2